Title: From Thomas Jefferson to James Dinsmore, 28 January 1804
From: Jefferson, Thomas
To: Dinsmore, James


               
                  Dear Sir
                  Washington Jan. 28. 04.
               
               I return you the drawings for the architrave of the front of the gallery, with a preference of that marked b. with the rounded listel. I do not approve of cutting the wall, not even the cellar wall, to make a space for the descent of the clock weights; but would have them advanced into the room so as to descend clear even of the cellar wall. should the box in this case encroach too much on the window, we may avoid the eye sore by leaving them unboxed, to descend naked till they get to the floor whence they may enter a square hole & go on to the cellar floor.
               The loss of so much plank by fire & otherwise is one of the most afflicting circumstances I have had to meet in the whole course of my building: & the only term to it seems to be the conclusion of the work. to cover the kiln-house with slabs will be only to require double time & fuel to season with and probably to consign another kiln full to the flames.
 
 
  we must therefore purchase bricks somewhere, cost what they will, to cover the house with an arch as here represented. it will take about 1500. whole bricks, clinkers. the gable ends may be closed with stone, leaving in the Southern one a smoke hole as is shown in this drawing, so that stopping that and the firehole at the bottom of the other end, a fire may be extinguished in a moment for want of air, even if it has already made some progress. so the external covering of wood may burn down without affecting the plank. speak to mr Lilly to get the bricks, and to mr Hope to do the work as soon as the weather will admit, and in the mean time endeavor to make a new provision of plank. John Perry proposes to get the scantling for the N.W. offices this winter, which I should prefer if it can be secured from waste. I am afraid the flooring plank he was to lay upstairs is among that lost, and that we shall not have those rooms ready for the plaisterer. Accept my best wishes.
               
                  Th: Jefferson
               
            